COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00402-CV

IN THE INTEREST OF R.L., A
CHILD

                                       ------------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 322-427609-07

                                       ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Motion for Dismissal.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: March 26, 2015

      1
       See Tex. R. App. P. 47.4.